DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 6/1/2022.
The claims 1, 4-5, 7-8, 10-11, and 13 have been amended. Claims 3 and 6 have been cancelled.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/1/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claim 1, Applicant argues (Page 8) that Ishigami et al. (US 2008/0174199) does not teach wherein terminals of the star point lines of each phase of the stator winding extend outward in an axial direction of the stator core and form axial protrusions, and the neutral line is connected to each of the axial protrusions.
Applicant further explains (Page 8-9) that Ishigami teaches a stator coil 413 and a stator coil 412, and a wire 4132. (Ishigami at [0070].) As shown in FIG. 4 and FIG. 6 of Ishigami reproduced below, the stator coil 413 extends outward along the stator core 412 to form the axial protrusion 4134. (Ishigami, FIG. 4 and FIG. 6) Nonetheless, as shown in FIG. 6, the neutral line 4132 is not connected to the axial protrusion 4134.
As such Applicant overcomes the Rejection of claim 6 which is integrated into the now amended Claim 1.
Allowable Subject Matter
Claims 1-2, 4-5, and 7-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A stator assembly, comprising: a cylindrical stator core, wherein multiple stator slots spaced out along a circumferential direction of the stator core exist on the stator core; and a stator winding, wherein the stator winding comprises multiple conductor segments, each of the conductor segments comprises an intra-slot part disposed in a stator slot of the stator core, a first end and a second end that are disposed outside the stator core, the intra-slot part is connected between the first end and the second end, the second end of each of the multiple conductor segments forms a welding end, and a lead-out line from each phase of the stator winding is located at the welding end, wherein: star point lines of each phase of the stator winding are located at the welding end; the stator assembly further comprises a neutral line, and the neutral line is connected to each of the star point lines; and terminals of the star point lines of each phase of the stator winding extend outward in an axial direction of the stator core and form axial protrusions, and the neutral line is connected to each of the axial protrusions.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2, 4-5, and 7-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2021/0391763) teaches an armature having a first and second connecting part disposed adjacent to a connecting part of a different phase.
Tamura et al. (US 2021/0384794) teaches an armature including a coil having a plurality of modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832